Title: From Alexander Hamilton to Aaron Ogden, 28 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Private
            Dr Sir,
            New York Sepr 28. 1799
          
          I thank you for your information on the subject of Deputy Pay Master General.
          A public letter of yesterday authorises you to conclude the purchase of the ground on Green brook. Can Slabs and Boards for roofs buncks &c be procured any where in Jersey not far distant? At what prices? What are your ideas of the most convenient dimensions for hutts? I wish messes to consist of twelve men. In some of the European armies that has been found conducive to the comfort of the men; the concentration facilitating convenient arrangements as to diet and diminishing the chances of waste, which are in proportion to the number of  subdivisions. In a late publication of Count Rumford there are some good ideas on this point.
          If that scale should be adopted it would be convenient that each soldiers hut should be accommodated to twelve men? What are the objections?
          Confer with Dayton
          Yrs. truly
          
            A H
          
           Colonel Ogden
        